Labadve, J.
The plaintiff and appellee has filed a motion to -dismiss this appeal, on the grounds:
1. There was no testimony taken down by the clerk on trial of this case *532below, he not having been requested to do so by either party.
2. Neither the appellant nor his advocate, either before or after the appeal was taken, required the adverse party or his advocate to draw a statement of facts, and no such statement of facts was drawn.
3. No statement of facts, at the request of either party, was made out by the Court.
This motion was filed on the 17th July, and the appeal was made returnable on the second Monday, and filed the 11th of the same month. But the appellant filed in time, on the 18th July, 1866, an assignment of errors of law appearing on the face of thq record. Code of Practice, Article 897.
The motion, being prematurely filed, must be overruled.
The motion to dismiss is overruled.